Exhibit 10.2

 

LOGO [g480637g18t52.jpg]

July 28, 2017

Mrs. Joanne M. Finnorn

4411 Barchester Drive

Bloomfield Hills, MI 48302

Dear Joanne,

I am pleased to extend an offer of employment to you as Senior Vice President,
General Counsel for Superior Industries, Inc. In this position you will be based
out of our corporate headquarters in Southfield, Michigan and will report
directly to me.

Compensation and Benefits

The starting base salary will be $315,000 per year, less applicable Federal and
State taxes. This is a salaried position and you will be paid semi-monthly. You
will also receive a car allowance of $800 per month pre-tax, payable at the
first pay period of each month.

You will be eligible to participate in the following Superior Industries Inc.
Incentive Compensation Programs:

 

  •   Under our 2018 Annual Incentive Performance Program (AIPP), you will be
eligible for a discretionary annual performance bonus with a target of 50% of
your base salary. All earned bonuses are typically paid before March 15th of the
following year and are based on the company’s performance as well as your
individual performance. For 2017, you’ll receive a bonus of $133,425, which is
equal to 100% of your target at your current company. The payment of this bonus
will occur in March, 2018.

 

  •   Additionally, as Senior Vice President, General Counsel, you qualify to
receive an incentive award through participation in Superior’s 2017-2019
Long-Term Incentive program as administered by Superior’s Compensation and
Benefits Committee of the Board (“Committee”). The 2017 target incentive award
is valued at 70% of your base salary ($220,500).

Furthermore, in an effort to offset a portion of your loss on your unvested 2016
equity from your current employer, you will receive a $35,000 sign-on bonus
within 30 days of your date of hire.

As an employee of Superior Industries International, Inc., you will be eligible
to participate in our benefits and plans available to executives, including our
medical, dental, vision, life and long-term disability insurance plans, with
eligibility beginning on the first day of the calendar month following your date
of hire. A 401(K) plan with a company match is also offered to assist you in
your long-term financial planning. You will be eligible to participate in the
plan the first of the month after two months of employment.

Vacation

You are eligible for four weeks of paid vacation per year.

Start date

Your start date of employment will be September 1, 2017. Prior to such date you
will be expected to maintain this offer and your acceptance confidential.



--------------------------------------------------------------------------------

LOGO [g480637g18t52.jpg]

Contingencies

This offer is contingent upon the successful completion of the pre-employment
urinalysis and alcohol screening; satisfactory results being obtained from the
verifications of work history and criminal background and credit checks.

The Immigration Reform and Control Act of 1986 requires Superior to verify the
identity of every new employee and their legal right to work in the United
States. Your continued employment is conditional upon your ability to provide
the necessary proof as indicated on the backside of the Employment Eligibility
Verification Form (Form I-9).

Employment

Employment with the Company is at-will and is not for any fixed period of time.
Employees may terminate their employment at any time for any reason. Similarly,
the Company may terminate any individual’s employment at any time for any
reason. Your employment will be conditional upon your signing an agreement to
your at-will employment status.

If you find the terms of our offer acceptable, please acknowledge by signing and
returning one copy of this letter to me. This letter represents all terms
associated with this offer of employment.

Joanne, I want you to know that the directors and employees you have met at
Superior are very excited about you joining Superior Industries and look forward
to working with you.

 

Sincerely, /s/ Don Stebbins Don Stebbins President and Chief Executive Officer

I hereby accept this offer of employment:

 

/s/ Joanne M. Finnorn     7/28/17 Joanne M. Finnorn     Date